 Case 2:18-cr-00087-JMA Document 39 Filed 12/04/18 Page 1 of 1 PageID #: 215


                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York
JAM                                              610 Federal Plaza
F. #2014R00337                                   Central Islip, New York 11722


                                                 December 4, 2018

By FedEx and ECF

Brian John Griffin
Foley, Griffin, Jacobson, & Faria, LLP
666 Old Country Road, Suite 305
Garden City, NY 11530

              Re:    United States v. Walker
                     Criminal Docket No. 18-087 (JMA)

Dear Mr. Griffin:

              Enclosed please find the government’s supplemental discovery and materials
in accordance with Rule 16 of the Federal Rules of Criminal Procedure. Enclosed herein is a
disc containing items Bates stamped RW-NC 15 through RW-NC 273, RW-TAX 1 through
RW-TAX 301 and Verizon_RW 3380 through Verizon_RW 3539. Also enclosed is an
Index of the materials. The Index is not being filed electronically. This disc has been
encrypted and password protected. The government also reiterates its request for reciprocal
discovery from the defendant.

                                                 Very truly yours,

                                                 RICHARD P. DONOGHUE
                                                 United States Attorney

                                          By:     /s/ Artie McConnell
                                                 Artie McConnell
                                                 Assistant U.S. Attorney
                                                 (631) 715-7825


Enclosures
cc:   Clerk of the Court (JMA) (by ECF) (without enclosures)
